Citation Nr: 1636988	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-28 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as due to toxic herbicide exposure.  


REPRESENTATION

Appellant represented by:	William B. Totten, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter is on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the appeal is currently with the RO in Cleveland, Ohio.   

The Veteran testified before a Veterans Law Judge in May 2012.  A transcript of the hearing is of record.  While this Veterans Law Judge is no longer with the Board, the Veteran has waived his right to a new hearing.  Therefore, VA's duty to provide him with a hearing has been met.  38 C.F.R. § 20.700 (2015).  

This appeal was remanded by the Board in December 2015 for further development and is now ready for disposition.

VA has obtained additional treatment records since the most recent adjudicative decisions.  However, the Board has reviewed this evidence and finds that it does not relate to the issue on appeal.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The Board apologies for the delays in the adjudication of this case.


FINDING OF FACT

The Veteran's cervical spine disorder was not observed in service or for many years thereafter, and is not related to service or to toxic herbicide exposure.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disorder, to include as due to toxic herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to service connection for a cervical spine disorder.  At his hearing before the Board in May 2012, he asserted that his cervical spine symptoms are related to the numerous airborne landings he performed during active duty.  He has also on other occasions asserted that his neck disorder may be related to toxic herbicide exposure while serving in the Republic of Vietnam.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including degenerative arthritis of the spine, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

As an initial matter, the Board is able to determine that service connection is not warranted on a presumptive basis, based on toxic herbicide exposure.  VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, B-cell leukemias, respiratory cancers and, ischemic heart disease. 38 C.F.R. § 3.309(e).

Here, the evidence indicates that the Veteran served in the Republic of Vietnam, and is presumed to have been exposed to toxic herbicides.  However, no musculoskeletal disorders, to include a cervical spine disorder, are specifically listed as a disorder that may be presumed related to toxic herbicide exposure.  Therefore, service connection is not warranted on a presumptive basis.  

Next, even though his primary assertion has been addressed above, the Veteran is not precluded from establishing service connection for a cervical spine disorder with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, the Board determines that service connection is also not warranted on this basis, based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a cervical spine disorder while in service.  Significantly, the Veteran's separation physical examination in April 1970 fails to document any complaints of or observed symptoms related cervical spine symptoms.  

In fact, the post-service evidence does not reflect symptoms related to a musculoskeletal disorder to the cervical spine for many years after the Veteran left active duty service.  Specifically the first indication of cervical spine symptoms since service was in June 1997, where the Veteran fell and injured his back and neck.  

The Board emphasizes that this first indication of a cervical spine disorder is approximately 27 years after he left active duty.  

As such, a continuity of symptoms is not shown based on the clinical evidence.  

As part of this claim, the Board has assessed the credibility and probative weight of all relevant evidence, including the Veteran's statements that he has experienced neck pain since service.  In this regard, while Veteran is competent to discuss the nature of some disorders despite his status as a lay person, he is not competent diagnose a musculoskeletal disorder such as a cervical spine disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

Nevertheless, the Veteran is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, does not appear to be accurate in view of other evidence of record.  Specifically, while he has complained of symptoms since service, a VA physical examination in June 1977 failed to note any complaints of neck pain, nor was a cervical spine disorder observed at that time.  

Moreover, the Board notes that the Veteran submitted a claim for service connection in March 1977, where he made a claim for other disorders, but made no mention of neck pain.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation related to other disorders, but made no reference to the cervical spine disorder he claims now weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran had neck pain at that time, as he now claims, there seems to be no reason why the Veteran would not have identified them at that time.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically, the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in January 2016.  On that occasion, the Veteran stated that he began to develop neck pain in 1967, after he was attempting to remove a piece of artillery from a helicopter and was thrown from the aircraft.  He acknowledged that he was not treated for neck symptoms in service, but asserts that he was seen for symptom shortly after service.  

After a thorough examination and review of the record, the VA examiner diagnosed degenerative disc disease of the cervical spine.  However, the examiner concluded that this disorder was less likely than not related to any incident in service or to his toxic herbicide exposure.  In providing this opinion, the examiner noted that there was no evidence of neck symptoms in the record until he injured himself in 1997.  The examiner added that, even in 1997, there was no indication of degenerative disc disease.  The examiner also noted that there was no known relationship between toxic herbicide exposure and musculoskeletal disorders.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his cervical spine disorder to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of musculoskeletal disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's cervical spine disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

Service connection for a cervical spine disorder, to include as due to toxic herbicide exposure, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


